DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 
Allowable Subject Matter
Claims 1, 3-10, 12 and 13 are allowed.

The following is an examiner’s statement of reasons for allowance: Miller et al (US 2017/0321616) teaches the querying of fuel relevant parameters to determine which fuel to use in a multi-fuel engine.  Finn et al (US 2018/0363569) teaches a multi-fuel engine that controls the flow of the fuels and mixes the fuels to provide a more complete combustion while using a lower cost secondary fuel.  Laget et al (US 2017/0114730) teaches the usage of multiple fuels, and directing the fuels to different regions of a piston.  Takekawa et al (US 2016/0265450) teaches a multi-fuel engine that switches between a liquid fuel and a gaseous fuel and is controlled to take into consideration the liquid fuel that had adhered to the surface of the intake passage and is evaporating.  The prior art does not teach nor render obvious a method for operating an engine for using various types of fuel comprising querying operating parameters of fuel-relevant functions of the drive system continuously, wherein the fuel-relevant functions are functions of the drive system that affect the usability of types of fuel depending on their operating parameters, and wherein a throttle valve and an injection system are used as a fuel relevant function when querying the operating parameters by means of a central fuel coordination device, determine possible types of fuel for operating the engine based on the queried operating parameters, selecting a type of fuel for operating the engine based on the determined possible types of fuel and at least one predefined selection criterion, wherein the predefined selection criterion defines that when all fuel-relevant functions are compatible with fuel A and fuel B, fuel B is preferably used due to the criterion, and operating the engine with the selected fuel as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747